Citation Nr: 1736199	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  07-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This issue arises from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, November 2013, and March 2017, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran does not have a current duodenal ulcer or other gastrointestinal disability subject to service connection.


CONCLUSION OF LAW

The criteria for service connection for duodenal ulcer or other gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection requires evidence establishing that the Veteran currently has the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and duodenal ulcer disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

"A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer). Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data."  38 C.F.R. § 3.309(a) (2016).

Here, the Veteran seeks service connection for duodenal ulcer or other gastrointestinal disorder.  However, the evidence of record is against a finding that the Veteran has a current duodenal ulcer or other gastrointestinal disorder aside from the Veteran's service-connected diverticulosis.

In April 2006, the Veteran filed a claim for duodenal ulcer and diverticulosis.  She contends that she had ulcers and diverticulosis in service and that her symptoms continue to the present.  See June 2009 Veteran's Statement.  A July 2005 abdominal scan showed sigmoid diverticulosis, and the Veteran was granted service connection for sigmoid diverticulosis in a September 2012 rating decision.  The claim for duodenal ulcer remains before the Board.

Service treatment records (STRs) show that the Veteran sought treatment for stomach pain, nausea, a full feeling, constipation, burping, and a burning sensation in her throat.  A January 1998 STR shows the Veteran reported a two year history of stomach pain in the right lower quadrant.  The Veteran reported that the abdominal pain felt like a menstrual cramp, that it was off and on, that she felt nauseous when she ate, that she always felt full, and that she experienced constipation.  Examination revealed a large amount of stool.  A January 1998 upper gastrointestinal with small bowel follow-through was taken to assess the cause of stomach pain, with a notation to rule out gastritis versus duodenal or peptic or gastric ulcer.  A June 1999 separation examination contains detailed documentation of complaints, but was negative for "stomach, liver or intestinal trouble."

On April 29, 2006, the Veteran was assessed at the VA medical center.  She expressed concern with management of diverticulosis and duodenal ulcer.  The VA nurse practitioner listed a duodenal ulcer under in her assessment, and ordered 300 mg of Zantac.  The Veteran's subsequent VA treatment reports do list a history of duodenal ulcer, but no active treatment.

In December 2011, the Veteran underwent VA examination in relation to her claim.  During the examination, the Veteran reported that she was diagnosed with duodenal ulcer while in service but did not remember if she was provided treatment.  She reported that she still suffers from the same symptoms she experienced in service, including stomach "soreness" every day and nausea at least once or twice a week.  The VA examiner noted symptoms of abdominal pain and nausea.  A January 2012 upper gastrointestinal test was negative for ulcer and gastroesophageal reflux disease.  The VA examiner opined that the Veteran did not currently have a duodenal ulcer or gastroesophageal disease.  However, as the VA examiner failed to address the Veteran's April 2006 VA treatment record noting a duodenal ulcer, the Board remanded for further medical opinion.  

Further VA medical opinion was obtained from the December 2011 VA examiner in November 2013.  In the November 2013 addendum, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The VA examiner explained that there was no documentation to show that the Veteran was diagnosed with duodenal ulcer in service, that complaints of stomach pain while in service cannot be assumed to show that the Veteran had a duodenal ulcer while in service, and that such opinion would be speculative.  As such opinion relied largely on the absence of evidence of a specific diagnosis in the record, the Board deemed the opinion inadequate and remanded for further opinion.

In April 2017, a VA opinion provider reviewed the claims file, including the VA treatment records noting a diagnosis and the Veteran's service treatment records, and opined that the Veteran did not have a duodenal ulcer or other gastrointestinal disability at any time during the period under review.  The VA opinion provider explained that the April 2006 duodenal ulcer diagnosis appeared to be based upon the Veteran's reported history at the time, as there was no treatment or work up for duodenal ulcer and no description of the manifestations or evidence for the diagnosis.  The April 2017 VA opinion provider further explained that the treatment reflected in the April 2006 VA treatment record, the prescription of Zantac, is more appropriate for heartburn and was prescribed on a temporary basis.  The VA opinion provider also noted that the Veteran's upper gastrointestinal study was normal.  The VA opinion provider explained that the duodenal ulcer diagnosis was incorrect, and that the Veteran's signs and symptoms from treatment records did not provide a basis for a diagnosis.  The April 2017 VA examiner's opinion is consistent with the negative results identified throughout the appeal period when examiners have specifically tested for an ulcer.

As noted above, 38 C.F.R. § 3.309 provides that a "proper diagnosis of ...duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology."  Here, although the November 2013 and March 2017 Board remands state that the evidence is sufficient to establish a current diagnosis, upon the receipt of additional medical analysis, and upon review of that additional evidence, the Board finds that the preponderance of the evidence is against a current diagnosis of duodenal ulcer, or other gastrointestinal disability aside from the Veteran's service-connected diverticulosis.  The April 2017 VA examiner explained that the Veteran did not have duodenal ulcer in service or in 2006.  The April 2017 VA examiner explained that the VA treatment records noting a duodenal diagnosis do not contain sufficient clinical findings to support a diagnosis.  Instead, the April 2017 VA examiner opined that the Veteran did not have a duodenal ulcer in 2006 as confirmed by the later upper gastrointestinal study findings.     

Based on the foregoing, the Board finds that the Veteran does not have a current duodenal ulcer disability subject to service connection.  The April 2017 VA examiner opined that the Veteran did not have a duodenal ulcer in April 2006, but instead had heartburn symptoms.  Symptoms alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Furthermore, as for any direct assertions by the Veteran that she currently has a duodenal ulcer and/or that there exists a medical relationship between any duodenal ulcer disability and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran is certainly competent to provide information with regard to her symptomatology, and such statements are credible.  However, the matter of whether the Veteran's symptomatology is due to disease or injury (underlying pathology) is not a matter within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As neither the Veteran nor her representative is shown to be other than a layperson without appropriate education, training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which this claim turns.  Hence, the medical evidence, which consists of examination and tests revealing no underlying disease or injury with regard to the Veteran's complaints, is more probative with regard to whether such pathology is present than the Veteran's lay statements.  

Therefore, the Board finds that service connection is not warranted for duodenal ulcer because no duodenal ulcer (or other gastrointestinal disorder, aside from the Veteran's service-connected diverticulosis) has been identified upon examination and review of treatment records.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for duodenal ulcer, or other gastrointestinal disorder aside from the Veteran's service-connected diverticulosis, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


